Exhibit 10.3

 
PERSONAL PROPERTY SALES AGREEMENT


THIS AGREEMENT is made this 16th day of December, 2005, by and among Steak n
Shake Operations, Inc., an Indiana corporation ("Seller") and Kelley Operations,
Inc., a North Carolina corporation, having its principal office at 4020
Waterford Drive, Charlotte, North Carolina 28226, or its assigns (collectively
the "Purchaser").
 
RECITALS

A.  
Seller and Purchaser have entered into that Unit Franchise Agreement whereby
Purchaser will become a franchisee of Seller and Seller will transfer its
interest in certain real and personal property located in the Greenville, S.C.
metropolitan area to Purchaser.

B.  
The Seller and Purchaser have entered into a separate agreement for the sale of
the real property and all improvements thereon located at 499 Congaree Rd.,
Greenville, S.C. (the "Real Estate"; and

C.  
In addition to transferring the Real Estate, Purchaser is desirous of buying and
Seller is willing to sell all of the good will, inventory, equipment, furniture
and fixtures associated with the operation of its restaurant on the Real Estate
under the terms and conditions set for herein; and

D.  
The parties also desire to set forth certain terms governing the disposition of
certain receivables, bank deposits and petty cash.

 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
promises and agreements herein set forth, receipt and sufficiency of which is
hereby acknowledged, Seller and Purchaser mutually agree as follows:
 
1. PURCHASE OF ALL PERSONAL PROPERTY ON OR AT THE REAL ESTATE
Purchaser agrees to purchase and Seller agrees to sell all good will, together
with the inventory (including, without limitation, all food items, all beverage
items, all unopened paper supplies, uniforms and boxed pots, pans, utensils,
silverware, dishes and glassware)), equipment, furniture and fixtures listed on
Schedule 1, attached hereto and incorporated by reference, located in and on the
Real Estate (the "Personal Property"). The parties acknowledge that expressly
excluded from the assets sold hereunder are the following items: cash,
receivables, Third-Party owned equipment.
 

2.  
CONTINGENCIES

The Parties’ obligations to purchase the personal property sold hereunder is
contingent upon the consummation of the sale of the Real Estate by Purchaser and
the commencement of the franchise contemplated by the Unit Franchise Agreement.
 

3.  
PURCHASE PRICE

The purchase price for the Personal Property will be:    Two Hundred Two
Thousand Two Hundred Dollars and 00/100 ($202,200.00).
The purchase price shall be paid in cash to Seller at closing.
 

4.  
WARRANT TITLE

Seller warrants that it is the owner of all of the personal property sold
hereunder free and clear of any liens or encumbrances and that to the best of
Seller’s actual knowledge, there are no restrictions that prevent or prohibit
Seller from transferring title to all such personal property to Purchaser at
closing.
 

5.  
USE PENDING CLOSING

Seller shall not sell or transfer any of the Personal Property except for
inventory in the normal course of business.
 

6.  
INSPECTION

The parties shall conduct a walk-through inspection prior to closing to verify
the conditions and status of all Personal Property on the Real Estate. If
Personal Property is not at the Real Estate, Purchaser shall deduct the value of
said items, as reasonably determined by the Purchaser, from the Purchase Price.
 

7.  
BILL OF SALE

At closing, the Seller shall tender a Bill of Sale transferring the Personal
Property to Purchaser, and assigning all warranties.
 
8. RECEIVABLES
Any receivables arising out of the operation of the restaurant prior to the
closing date (as the same are described in Section 10 hereof) will be collected
by the Seller. In the event that any such receivables are subsequently paid to
Purchaser, they will be forwarded to Seller within ten (10) days of receipt.
 
9. BANK DEPOSITS AND PETTY CASH
Any Bank Deposits arising from the operation of the restaurant on the Real
Estate prior to the closing date, shall be the property of Seller and shall be
deposited into Seller’s account as of the closing date. Any petty cash or cash
register change will be counted at the time of the inspection (as described in
Section 6 hereof). Purchaser will be billed the amount of such petty cash and
change and will reimburse Seller within seven (7) days after Purchaser’s receipt
of a written demand therefore, which shall itemize such amounts.
 
10. CLOSING
Closing shall take place simultaneously with the transactions for the transfer
of Seller’s interest in the Real Estate, at a mutually agreed upon location
unless extended by mutual agreement of the parties. Seller shall surrender
possession of the Personal Property at closing.





--------------------------------------------------------------------------------


EXECUTED on this, the 16th day of December, 2005, by Purchaser.



       
Kelley Operations, Inc., a North Carolina corporation





By: __/s/ Wayne L. Kelley___________________________________
Title:___President_________________________________






EXECUTED on this, the 16th day of  December, 2005, by Seller.




STEAK N SHAKE OPERATIONS, INC., an Indiana corporation


 
            By:       /s/ David C. Milne_________________________________
Name: ________David C. Milne____________________________
        Title:           General Counsel,
Secretary                                         




--------------------------------------------------------------------------------



SCHEDULE 1
EQUIPMENT, FURNITURE AND FIXTURE LIST
(Omitted from filing)


